                 Case 2:21-cv-00283-BJR Document 19 Filed 09/13/21 Page 1 of 3




 1                                                       HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   LISA ELISARA, Administrator of the Estate of
     Iosia Faletogo, A.F., a minor individual; R.F., a
10   minor individual;                                   No.    2:21-cv-00283-BJR

11                          Plaintiffs,                  STIPULATED MOTION AND ORDER OF
                                                         DISMISSAL OF ALL CLAIMS AGAINST
12          v.                                           JARED KELLER AND GARRET HAY
                                                         WITH PREJUDICE
13   THE CITY OF SEATTLE, a municipal
     corporation; JARED KELLER, an individual;
14   GARRET HAY, an individual; JOHN DOES 1-
     10;
15
                            Defendants.
16

17                                               STIPULATION

18          Plaintiffs Lisa Elisara, as Administrator of the Estate of Iosia Faletogo, A.F. and R.F.,

19   minor individuals, hereby dismiss all claims and causes of action against Jared Keller and Garret

20   Hay with prejudice as a matter of law. The parties further agree that each side shall bear its own

21   costs and attorneys’ fees in this matter.

       STIPULATED MOTION AND ORDER OF
       DISMISSAL OF ALL CLAIMS AGAINST
                                                                CHRISTIE LAW GROUP, PLLC
       JARED KELLER AND GARRETT HAY WITH                       2100 WESTLAKE AVENUE N., SUITE 206
       PREJUDICE (2:21-cv-00283-BJR) - 1                              SEATTLE, WA 98109
                                                                         206-957-9669
            Case 2:21-cv-00283-BJR Document 19 Filed 09/13/21 Page 2 of 3




 1        IT IS SO STIPULATED this 9th day of September, 2021.

 2   KRUTCH LINDELL BINGHAM JONES, PS           CHRISTIE LAW GROUP, PLLC

 3
     By      s/ J. Nathan Bingham       _       By     s/ Megan M. Coluccio          _
 4   J. Nathan Bingham, WSBA #46325             Robert L. Christie, WSBA #10895
     James T. Anderson, WSBA #40494             Megan M. Coluccio, WSBA #44178
 5   Matthew K. Clarke (pro hac vice)           2100 Westlake Ave. N Ste. 206
     3316 Fuhrman Ave. E, Suite 250             Seattle, WA 98109
 6   Seattle, WA 98102                          Telephone: (206) 957-9669
     Phone: 206-682-1505                        Facsimile: (206) 352-7875
 7   Fax: 206-467-1823                          E-mail: bob@christielawgroup.com
     Email: jnb@krutchlindell.com               megan@christielawgroup.com
 8   JTA@krutchlindell.com                      Attorneys for Defendants Keller and Hay
     mkc@krutchlindell.com
 9   Attorneys for Plaintiff                    SEATTLE CITY ATTORNEY’S OFFICE
                                                PETER S. HOLMES
10
                                                By      s/ Rebecca Widen              _
11                                              Rebecca Widen, WSBA #57339
                                                701 Fifth Avenue, Suite 2050
12                                              Seattle, WA 98104-7097
                                                Telephone: (206) 684-8200
13                                              Facsimile: (206) 684-8284
                                                Email: Rebecca.Widen@seattle.gov
14                                              Attorneys for Defendant City of Seattle

15

16

17

18

19

20

21

      STIPULATED MOTION AND ORDER OF
      DISMISSAL OF ALL CLAIMS AGAINST
                                                         CHRISTIE LAW GROUP, PLLC
      JARED KELLER AND GARRETT HAY WITH                 2100 WESTLAKE AVENUE N., SUITE 206
      PREJUDICE (2:21-cv-00283-BJR) - 2                        SEATTLE, WA 98109
                                                                  206-957-9669
               Case 2:21-cv-00283-BJR Document 19 Filed 09/13/21 Page 3 of 3




 1                                               ORDER

 2          Based upon the foregoing Stipulation,

 3          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that all claims and causes of

 4   action against Jared Keller and Garret Hay are hereby dismissed with prejudice as a matter of law,

 5   with each side bearing its own costs and attorneys’ fees.

 6          Dated September 13, 2021.

 7

 8
                                                  A
                                                  Barbara Jacobs Rothstein
                                                  U.S. District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

       STIPULATED MOTION AND ORDER OF
       DISMISSAL OF ALL CLAIMS AGAINST
                                                                  CHRISTIE LAW GROUP, PLLC
       JARED KELLER AND GARRETT HAY WITH                         2100 WESTLAKE AVENUE N., SUITE 206
       PREJUDICE (2:21-cv-00283-BJR) - 3                                SEATTLE, WA 98109
                                                                           206-957-9669
